          Case 2:20-cv-01311-JCC-MLP Document 13 Filed 03/17/21 Page 1 of 3




 1                                                         HONORABLE JOHN C. COUGHENOUR
                                                          HONORABLE MICHELLE L. PETERSON
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
      JAMES MOSELEY,                                      NO. C20-1311-JCC-MLP
10
                                 Plaintiff,               STIPULATED MOTION FOR RELIEF
11                                                        FROM DEADLINES WITH
                     v.                                   PROPOSED ORDER
12
     STATE OF WASHINGTON; et al.,
13
                                 Defendants.
14

15      NOTE FOR HEARING: 3/17/2021

16          The parties, by and through counsel, stipulate to and jointly request the relief set forth herein.

17                                        RELIEF REQUESTED

18          Plaintiff and Defendants, by and through their respective counsel of record, request relief

19   from deadlines established by the Court’s Order Regarding Initial Disclosures, Joint Status Report,

20   and Early Settlement. (Dkt. #11, “Order”). Specifically, the parties request the Court continue the

21   following deadlines to the following proposed dates, a continuance of 21 days:

22          Event                                              Date                    Proposed Date
            Deadline for Fed. R. Civ. P. 26(f)
23                   conference                                3/16/2021               4/6/2021
            Initial Disclosures pursuant to Fed.
24                   R. Civ. P. 26(a)(1)                       3/30/2021               4/20/2021
            Combined Joint Status Report and
25                   Discovery Plan                            4/6/2021                4/27/2021

26


                                                           1                 ATTORNEY GENERAL OF WASHINGTON
       STIPULATED MOTION FOR                                                              Torts Division
       RELIEF FROM DEADLINES                                                      800 Fifth Avenue, Suite 2000
                                                                                    Seattle, WA 98104-3188
                                                                                         (206) 464-7352
          Case 2:20-cv-01311-JCC-MLP Document 13 Filed 03/17/21 Page 2 of 3




 1                                       STATEMENT OF FACTS

 2           The parties have been in communication since receiving the Court’s Order. However,

 3   counsel for Defendants has been consumed with trial preparations for an upcoming trial Kleutsch

 4   v. Department of Corrections in King County Superior Court. That trial, which will be conducted

 5   via Zoom, is scheduled to begin on March 15, 2021, and to last ten days.

 6           Accordingly, the parties jointly request a continuance of the dates established in the Court’s

 7   Order to account for the trial named above and for review of the facts underlying the present lawsuit.

 8                                          ISSUE PRESENTED

 9           Should the Court grant a brief continuance of the deadlines for the Fed. R. Civ. P. 26(f)

10   conference, initial disclosures, and the combined joint status report and discovery plan under

11   circumstances in which the parties are jointly requesting the continuance and the continuance will

12   not affect any other dates because no other dates have yet been established by the Court?

13                                 ARGUMENT AND AUTHORITIES

14           Trial preparation is a common occurrence in litigation, but trial preparation for a fully

15   remote jury trial is not common. Preparing for a fully remote jury trial necessitates coordination of

16   numerous attorneys and staff, all of whom are working remotely, as well as technological planning

17   and exhibit preparation. Unlike an in-person trial, nothing can be handled on the “morning of”

18   because there is no opportunity for the trial team to be together in person. The resource and time

19   demands are simply increased in every aspect.

20           The parties to the present case jointly recognize this unique scenario and agree a modest

21   continuance is appropriate. This case is in its infancy, and both parties understand that the initial

22   case conference, disclosures, and joint status report will benefit if counsel for Plaintiff and

23   Defendant are able to give the matters their full attention. Thus, the parties are asking the court for

24   a reasonable extension of deadlines of three weeks to provide an opportunity for meaningful

25   engagement free from time conflicts.

26


                                                           2                ATTORNEY GENERAL OF WASHINGTON
       STIPULATED MOTION FOR                                                             Torts Division
       RELIEF FROM DEADLINES                                                     800 Fifth Avenue, Suite 2000
                                                                                   Seattle, WA 98104-3188
                                                                                        (206) 464-7352
          Case 2:20-cv-01311-JCC-MLP Document 13 Filed 03/17/21 Page 3 of 3




 1          The parties recognize the Court’s discretion to grant or deny their request; however, they

 2   submit that the pandemic and its wide-ranging effects on society at large and on civil litigation

 3   specifically amount to good cause for a brief continuance.

 4                                            CONCLUSION

 5          For the reasons set forth herein, the parties jointly request the Court briefly continue the

 6   deadlines for discovery, dispositive motions, and mediation.

 7          DATED this 17th day of March, 2021.

 8
      CIVIL RIGHTS JUSTICE CENTER, PLLC                 ROBERT W. FERGUSON
 9                                                      Attorney General
10     s/ Darryl Parker                                  s/ Scott M. Barbara
      DARRYL PARKER, WSBA No. 30770                     SCOTT M. BARBARA, WSBA No. 20885
11    Attorneys for Plaintiff                           TIMOTHY C. CEDER, WSBA No. 56534
      2150 N 107th St, Ste 520                          Assistants Attorney General - Torts Division
12    Seattle, WA 98133                                 800 Fifth Avenue Ste 2000
      Tel: 206-557-7719                                 Seattle, WA 98104
13    Fax: 206-659-0183                                 Tel.: 206-389-2033
      Email: dparker@civilrightsjusticecenter.com       Fax: 206-587-4229
14                                                      Email: scott.barbara@atg.wa.gov
                                                        Email: tim.ceder@atg.wa.gov
15                                                      Attorneys for Defendants
16
                                                  ORDER
17
            IT IS SO ORDERED.
18
            The following deadlines established by the Court’s Order Setting Pretrial Schedule are
19
     amended as follows:
20
            Deadline for Fed. R. Civ. P. 26(f) conference                          4/6/2021
21          Initial Disclosures pursuant to Fed. R. Civ. P. 26(a)(1)               4/20/2021
            Combined Joint Status Report and Discovery Plan                        4/27/2021
22

23          DATED THIS 17th day of March, 2021.

24                                                           A
25                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
26


                                                         3                ATTORNEY GENERAL OF WASHINGTON
       STIPULATED MOTION FOR                                                           Torts Division
       RELIEF FROM DEADLINES                                                   800 Fifth Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7352
